Citation Nr: 0940882	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  08-36 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, claimed as due to an undiagnosed illness, and 
if so, whether the claim should be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disorder, claimed as due to an undiagnosed 
illness, and if so, whether the claim should be granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for joint 
pain, claimed as due to an undiagnosed illness, and if so, 
whether the claim should be granted.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic fatigue, also claimed as chronic fatigue syndrome, 
claimed as due to an undiagnosed illness, and if so, whether 
the claim should be granted.




5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tingling of the fingers and toes, claimed as due to an 
undiagnosed illness, and if so, whether the claim should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1989 to July 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an August 2009 
videoconference hearing before the undersigned at the VA 
benefits office in Las Vegas, Nevada.  A hearing transcript 
is associated with the claims folder.

The Board finds that a recharacterization of the issues on 
appeal is required.  Throughout the course of the Veteran's 
claim, he contended that he had numbness and tingling in his 
fingers and toes due to an undiagnosed illness incurred 
during active service.  Although the RO addressed this 
symptom in combination with his symptoms of joint pain in its 
adjudications, the medical records address it and its 
etiology separately from the Veteran's joint pain.  Given 
these facts, the issues have been recharacterized as set 
forth on the first page of this decision, to more accurately 
reflect the medical evidence and the intent of the Veteran's 
claims.

In addition, the Board notes that the VA examiner who 
conducted the February 2009 examination indicated the belief 
that the Veteran has posttraumatic stress disorder (PTSD).  
See the discussion of the issue of chronic fatigue syndrome, 
below at pp. 25-27.  It does not appear that the Veteran has 
ever filed a claim for PTSD.  Accordingly, the Board refers 
the issue of service connection for PTSD to the RO for any 
action deemed appropriate, and respectfully suggests that the 
Veteran and his representative consider such a claim.


FINDINGS OF FACT

1.  An unappealed June 1996 rating decision denied service 
connection for a skin condition, a respiratory condition, 
joint pain, chronic fatigue claimed as chronic fatigue 
syndrome, and tingling of the fingers and toes, all claimed 
as due to an undiagnosed illness.

2.  The evidence associated with the claims file subsequent 
to the June 1996 decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
establish the claim, and raises a reasonable possibility of 
substantiating the claim as to all the issues.  

3.  The Veteran served on active duty, in pertinent part, in 
Southwest Asia during the Persian Gulf War.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's tinea 
cruris, claimed as a skin condition, is causally related to 
active military service or any incident thereof, to include 
as due to an undiagnosed illness attributable to the service 
in Southwest Asia during the Persian Gulf War.

5.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's reactive 
airway disease, claimed as a respiratory condition, is 
causally related to active military service or any incident 
thereof, to include as due to an undiagnosed illness 
attributable to the service in Southwest Asia during the 
Persian Gulf War.

6.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's 
arthralgia, claimed as joint pain, is causally related to 
active military service or any incident thereof, to include 
as due to an undiagnosed illness attributable to the service 
in Southwest Asia during the Persian Gulf War.

7.  The competent and probative medical evidence of record 
raises a reasonable doubt that the Veteran has chronic 
fatigue syndrome which qualifies as an undiagnosed illness 
attributable to his service in Southwest Asia during the 
Persian Gulf War.

8.  The Veteran has reported symptoms of tingling in his 
fingers and toes since 1992, and the record does not 
attribute such complaints to any known clinical diagnosis.


CONCLUSIONS OF LAW

1.  The June 1996 rating decision, which denied service 
connection for a skin disorder, a respiratory condition, 
joint pain, chronic fatigue claimed as chronic fatigue 
syndrome, and tingling of the fingers and toes, all claimed 
as due to an undiagnosed illness, is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.302 (2009).  

2.  The evidence received subsequent to the June 1996 rating 
decision is new and material, and the claims for service 
connection for a skin disorder, a respiratory condition, 
joint pain, chronic fatigue claimed as chronic fatigue 
syndrome, and tingling of the fingers and toes, all claimed 
as due to an undiagnosed illness, are reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

3.  Tinea cruris, claimed as a skin disorder, is not a 
manifest sign or symptom of a disorder due to an undiagnosed 
illness, and a current disability manifested by tinea cruris 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.317 (2009).

4.  Reactive airway disease, claimed as a respiratory 
disorder, is not a manifest sign or symptom of a disorder due 
to an undiagnosed illness, and a current disability 
manifested by tinea cruris was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 (2009).

5.  Arthralgia, claimed as joint pain, is not a manifest sign 
or symptom of a disorder due to an undiagnosed illness, and a 
current disability manifested by tinea cruris was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.317 (2009).

6.  Service connection for chronic fatigue syndrome, as due 
to an undiagnosed illness, is warranted.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2009).

7.  Service connection for tingling of the fingers and toes, 
as due to an undiagnosed illness, is warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.317 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).  This notice must 
be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In addition, the decision of the U.S. Court of Veterans 
Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
the effective date to be established for benefit payments.  

Where a request is filed to reopen a previously denied claim, 
VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the benefit sought in 
the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  To satisfy that requirement in the present context, 
the Secretary is required to consider the bases for the 
denial in the prior decision and to provide the claimant with 
a notice letter which describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection for cause of death that were 
found insufficient in the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity 

to participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In May 2007, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  It described the reasons for the previous denial and 
explained what the evidence would need to show in order to be 
considered new and material.  The letter informed the Veteran 
that VA would assist him in obtaining evidence necessary to 
support his claim, such as the Veteran's medical records, 
employment records, or records from other Federal agencies.  
The Veteran was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the Veteran was also asked to 
submit evidence and/or information in his possession to the 
RO.  The letter also described how VA determines disability 
ratings and effective dates.


The Board finds that the contents of the May 2007 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess, 
supra.  In addition, the March 2008 rating decision, October 
2008 SOC, and March 2009 SSOC explained the basis for the 
RO's action, and the SOC and SSOC provided him with 
additional 60-day periods to submit more evidence. 

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has not demonstrated any 
prejudicial or harmful error in VCAA notice, and the 
presumption of prejudicial error as to the first element of 
VCAA notice does not arise in this case.  See Shinseki v. 
Sanders, supra. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs) and service personnel 
records, as well as treatment records from the Denver and Las 
Vegas VA Medical Centers (VAMC).  The Veteran submitted 
medical records from private treatment providers, and was 
afforded a VA examination addressing all the symptoms he 
attributed to an undiagnosed illness in February 2009. 

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Claim

The Veteran was granted service connection for multiple 
lipomas of the right hip, inner left thigh, and left chest 
wall, and post-operative on the medial right forearm in a 
September 1993 rating decision.  A noncompensable (zero 
percent) evaluation was assigned with an effective date of 
August 28, 1992.  

In March 1995, the Veteran raised claims of entitlement to 
service connection for an undiagnosed illness, manifested by 
a skin disorder, a respiratory disorder, joint pain, and 
chronic fatigue.  These claims were denied in a June 1996 
rating decision.  The Veteran did not file a timely appeal.  
Consequently, the June 1996 rating decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In April 2007, the Veteran filed a request to reopen his 
claims for service connection for an undiagnosed illness, 
manifested by a skin condition, a respiratory condition, 
joint pain, and chronic fatigue.  The claims were denied in a 
March 2008 rating decision that is the subject of the instant 
appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claims is whether 
new and material evidence has been received to reopen the 
claims.  

It appears that the RO did not address the claims fully on 
the merits in its March 2008 rating decision.  However, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the last final June 
1996 rating decision denying the Veteran's claims of 
entitlement to service connection for an undiagnosed illness 
included service treatment records (STRs), private treatment 
records, and VA examinations from July 1993 and July 1995.       

The STRs showed no record of treatment for any respiratory 
condition, joint pain, or chronic fatigue.  There were no 
medical records available showing treatment two years after 
the last date of service in the Persian Gulf region.  At the 
1993 VA examination, the Veteran complained of numbness and 
tingling in his fingers and toes, and pulmonary function 
tests were normal.  The examiner was unable to determine the 
etiology of the tingling in the Veteran's fingers and toes, 
and there was insufficient clinical evidence to establish a 
diagnosis for any respiratory condition.  At the 1995 VA 
examination, the examiner assessed mild to moderate reactive 
airway disease and multiple lipomas, but was unable to make 
any diagnosis with regard to a respiratory or musculoskeletal 
disease.  

Based on the above evidence, the claims were denied.  
Specifically, the RO in June 1996 determined, with regard to 
the skin condition, that the Veteran already had service 
connection on a direct basis for lipomas, and there was no 
evidence of any undiagnosed skin condition.  With regard to 
the respiratory symptoms, the RO determined that they were 
due to a known diagnosed condition, that of reactive airway 
disease, and that there was no basis on which to grant direct 
service connection for that condition.  Finally, with regard 
to joint pain and chronic fatigue, the RO stated that there 
was no evidence of these symptoms during active service or 
within two years after the last date of service in the 
Persian Gulf, and that service connection could not be 
granted on a direct basis as there were also no current 
diagnoses.

Evidence added to the record since the time of the last final 
denial in June 1996 includes outpatient records from the 
Denver and Las Vegas VAMCs, a VA examination from February 
2009, and testimony from the Veteran at an August 2009 Board 
hearing.  The February 2009 VA examination report provides 
analysis of the etiology of each of the Veteran's symptoms, 
stating that some of the symptoms experienced by the Veteran 
may be related to his service in the Persian Gulf, while 
others are not.  Moreover, the updated treatment records from 
the VAMCs include additional testing as to the etiology of 
the Veteran's symptoms.

The evidence added to the record since the previous June 1996 
denial constitutes new and material evidence.  It addresses 
the etiology (or lack thereof) of the Veteran's symptoms, 
which is an unestablished fact necessary to substantiate the 
claims.  Further, it is not redundant, as the updated records 
and examinations include tests and opinions that have not 
been previously presented.  Finally, it does raise a 
reasonable possibility of substantiating the Veteran's 
claims.  Therefore, the Board finds that the criteria under 
38 C.F.R. § 3.156(a) have been satisfied, and the claims are 
reopened.  

Because the RO considered the merits of the underlying 
service connection claims in the SOC and SSOC that are part 
of the pending appeal, the Board may proceed with appellate 
review at this time without prejudicing the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

III.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

In addition to the general service connection law discussed 
above, service connection may be established for a veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or after service, to 
a degree of 10 percent or more, not later than December 31, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The Persian 
Gulf War period runs from August 2, 1990, to a date not yet 
determined.  38 U.S.C.A. § 101(33).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the VA 
Schedule for Rating Disabilities for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws of the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).  In addition, 38 C.F.R. § 
3.317(a)(2)(i)(B) specifically includes chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome as 
qualifying chronic disabilities.  

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110, 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

VA is not generally authorized to grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  The notable exception to this rule is 38 
C.F.R. § 3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.

What is important is whether a symptom is a manifestation of 
a syndrome which (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends that he has a variety of 
symptoms - rashes and "lumps" on his skin, shortness of 
breath, knee and ankle pain, chronic fatigue, and tingling in 
his fingers and toes - that are related to an undiagnosed 
illness caused by his service in the Persian Gulf War.  

The Veteran's DD Forms 214 and 215 show receipt of a Combat 
Infantryman Badge and a Kuwait Liberation Medal, and his 
Military Occupational Specialty (MOS) is listed as 
infantryman.  Moreover, a form entitled "Recommendation for 
Award of LM and Below" shows that he served as an M60 
machinegunner in the 3rd Battalion, 502nd Infantry from, at 
minimum, August 1990 to October 1990.  This unit was deployed 
to Saudi Arabia during that time.  Therefore, he is a 
"Persian Gulf veteran" as defined by regulation.  See 38 
C.F.R. § 3.317.

1.  Skin Disorder

The Veteran contends he has "lumps" on his skin that began 
during active service after taking anti-nerve gas pills.  He 
also contends he has had a persistent rash that began during 
service.    

The Veteran's STRs show that he had several lipomas removed 
during active service, and he was granted service connection 
for these in a September 1993 rating decision.  The STRs do 
not show any treatment or indication of a rash, however.  

Following separation from service, the Veteran was afforded a 
VA examination in July 1993.  The examiner observed scars 
from where 2 lipomas had been previously removed, and 3 
remaining lipomas that did not cause any symptoms.  The 
examiner specifically stated that the lipomas were not 
cystic.  

Next, in July 1995, the Veteran was afforded another VA 
examination.  The examiner assessed 4 lipomas on his thighs.  
There was also a light erythematous rash on the pubis which 
had some circinate and serpiginous borders.  The Veteran 
stated this rash had been present "forever."  The examiner 
stated that it did not look typical of jock itch, or tinea 
cruris, but did not provide a definitive diagnosis.  

In June 2001, the Veteran sought treatment at the St. Anthony 
Family Medicine Center, complaining of a continuing rash on 
his buttocks and leg.  He had been seen earlier that month 
and prescribed Lidex ointment.  The ointment cleared the rash 
up, but then he broke out into pustules in the right groin 
and above the beltline on the right side.  The doctor 
assessed atopic dermatitis and referred him to a 
dermatologist, who prescribed dermatophytosis.  

In January 2002, the Veteran had 3 lipomas removed from his 
thighs at St. Anthony.  Pathology reports showed that the 
lipomas were benign.  

A July 2007 treatment note from the Las Vegas VAMC shows that 
the Veteran had new lipomas but refused surgical removal at 
that time.  He also complained of a rash in the inguinal 
region.  The doctor assessed tinea inguinalis and prescribed 
nystatin cream.  The February 2009 VA examiner took note of 
this occasional rash, and assessed intermittent tinea cruris 
that was not active at the time of the examination.  

First, the Board finds that the "cysts" or "lumps" for 
which the Veteran is claiming entitlement to service 
connection for are the same as his already service-connected 
lipomas.  Because the issue of entitlement to an increased 
rating for this service-connected disability is not currently 
before the Board, it will not be addressed in this decision. 

Next, the Board finds that the preponderance of the evidence 
is against an award of compensation for an undiagnosed 
illness manifested by a rash, because the medical records 
discussed above show that the Veteran has been diagnosed with 
dermatophytosis, tinea inguinalis, and tinea cruris, all 
infections of the skin caused by a fungus.  

The Board has also considered whether service connection for 
tinea cruris can be granted on a direct basis, i.e., as 
incurred in or aggravated during the Veteran's active 
service.  

Although the Veteran claims to have had a rash since active 
service, there is no record of treatment for a rash in the 
Veteran's STRs.  The first post-service mention of the rash 
is in the 1995 VA examination report.  In this regard, the 
Board notes that evidence of a prolonged period without 
medical complaint or treatment, and the amount of time which 
has elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (to the effect that service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

Continuity of the disorder has not been established by the 
evidence.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current rash and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Moreover, the Federal Circuit Court 
has held that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, the Veteran's rash is found to be 
capable of lay observation, and thus his statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  As above, the STRs show no 
evidence of any treatment for a rash in active service.  
Following service, there was no documentation of treatment 
for a rash until 1995, four years after his separation from 
service.  While he is clearly sincere in his beliefs, in 
light of these factors, the Veteran's current statements to 
the effect that he has experienced continuous symptomatology 
since active service, while competent, are not deemed to be 
credible.  Therefore, the absence of documented complaints or 
treatment for some five decades following his Navy discharge 
is more probative than his current recollection as to 
symptoms experienced in the distant past.  See Curry v. 
Brown, 7 Vet. App. 59 (1994).  Moreover, there are no 
competent opinions relating the Veteran's current rash to 
active service.  Accordingly, continuity of symptomatology is 
not established by either the competent evidence or the 
Veteran's own statements.

Because the evidence preponderates against the claim of 
service connection for a skin disorder, claimed as due to an 
undiagnosed illness, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

2.  Respiratory Disorder

The Veteran contends that he has shortness of breath due to 
an undiagnosed illness that was caused by service in the 
Persian Gulf.  

The STRs are negative for any manifestation of or treatment 
for a respiratory condition.  At the July 1993 VA 
examination, the Veteran complained of shortness of breath, 
stating that when he was in service, he was in very good 
shape and could run a lot.  Since service, however, he stated 
that his exercise tolerance had dropped significantly, and he 
would get winded after running 200 to 300 yards.  He never 
smoked and did not have any history of coughing, wheezing or 
other symptoms.  The chest was clear to auscultation and 
percussion, and breath tones were normal.  There were no 
wheezes, crackles or rhonchi present.  Pulmonary function 
studies were essentially normal.  Thus, the examiner assessed 
dyspnea on exertion, but stated there was insufficient 
clinical data to establish a diagnosis.  

Next, at the 1995 VA examination, the Veteran complained of 
shortness of breath after playing basketball.  He stated that 
his endurance changed around July 1991 when he returned to 
Colorado.  Lungs were clear to auscultation and percussion.  
A pulmonary function test was performed, and the examiner 
assessed mild to moderate reactive airway disease.  

In April 2005, the Veteran sought treatment with Dr. M. P. 
for symptoms of allergic rhinitis.  Lungs were clear to 
auscultation, and the diagnosis was allergic rhinitis.  

At the February 2009 VA examination,  the examiner reviewed 
the Veteran's pulmonary function studies and agreed that they 
were consistent with reactive airway disease.  The Veteran 
was not receiving any treatment for the condition.  The 
Veteran developed shortness of breath with heavier exertion.  
An x-ray of the chest was normal.  The examiner assessed 
reactive airway disease consistent w3ith bronchial asthma, 
some of it exercise induced.  He further stated he could not 
say whether the reactive airway disease was related to the 
Veteran's Gulf War experience, but that it was likely that it 
may have been related.  

The Board finds that the preponderance of the evidence is 
against an award of compensation for an undiagnosed illness 
manifested by a respiratory condition, because the medical 
records discussed above show that the Veteran has been 
diagnosed with reactive airway disease and allergic rhinitis.  

The Board has also considered whether service connection for 
reactive airway disease and allergic rhinitis can be granted 
on a direct basis, i.e., as incurred in or aggravated during 
the Veteran's active service.  

As stated above, there is no record of any respiratory or 
sinus problems during active service.  The first complaint of 
respiratory problems is documented in the July 1993 VA 
examination.  The two-year gap between separation from 
service and the first documentation of respiratory problems 
weighs against a finding of a nexus between any respiratory 
condition and service.  See Maxson, supra.  

Moreover, although the February 2009 VA examiner states that 
it is "likely that [reactive airway disease] may be 
related" to service, the Board finds that his opinion is 
speculative.  The examiner does not provide any basis 
whatsoever for his opinion, and in fact, initially states 
that he cannot provide an opinion as to nexus.  Service 
connection may not be based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102.  See Morris v. West, 
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from a disability was deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that service "could have" 
precipitated disability found too speculative).  The Court 
has held that such statements indicate a possibility, but not 
a probability, of a nexus.  See also Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (physician's comment couched in 
terms of "may or may not" was held to be speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (favorable 
evidence which does little more than suggest possibility of 
causation is insufficient to establish service connection); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the Veteran "may" have had pertinent 
symptoms also implied "may or may not," and was deemed 
speculative).  Considering these holdings by the Court of 
Appeals, the Board concludes that the February 2009 VA 
examiner's opinion is speculative in nature, and that the 
other medical evidence outweighs the examiner's opinion in 
determining that a nexus between reactive airway disease and 
active service has not been shown by the medical evidence.

In addition, continuity of the disorder has not been 
established by the evidence.  As above, the Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced.  See Layno, 6 Vet. App. 465 
(1994).  Moreover, the Federal Circuit Court has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  
See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); Barr, 21 Vet. 
App. 303 (2007).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan, 451 F.3d 1331 
(Fed. Cir. 2006).  However, the resolution of issues which 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu, 2 Vet. App. at 
495 (1992).  

In the present case, the Veteran's shortness of breath is 
found to be capable of lay observation, and thus his 
statements constitute competent evidence.  The Board must now 
consider the credibility of such evidence.  As stated above, 
there is no documentation of a respiratory condition during 
service, and there is a two-year gap between separation from 
service and the first documentation of shortness of breath.  
While he is clearly sincere in his beliefs, in light of these 
factors, the Veteran's current statements to the effect that 
he has experienced continuous symptomatology since active 
service, while competent, are not deemed to be credible.  
Therefore, the absence of documented complaints or treatment 
for two years following his Army discharge is more probative 
than his current recollection as to symptoms experienced in 
the distant past.  See Curry v. Brown, supra.  Accordingly, 
continuity of symptomatology is not established by either the 
competent evidence or the Veteran's own statements.

The evidence preponderates against the claim of service 
connection for a respiratory condition, claimed as due to an 
undiagnosed illness, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

3.  Joint Pain

Next, the Veteran contends that he has joint pain related to 
an undiagnosed illness caused by active service.  

His STRs do not show any complaints of or treatment for joint 
pain.  At the August 2009 Board hearing, the Veteran reported 
that he received a cortisone shot in the left knee when he 
returned from Iraq, but there is no documentation of this.  
Following separation from service, examination of the 
musculoskeletal system at the July 1993 VA examination was 
normal, and the Veteran did not report any joint pain at the 
time.  At the July 1995 VA examination, he reported pain in 
his fingers, hands and arms and locking of his fingers after 
heavy work.  Physical examination was normal, however.  Thus, 
the examiner stated there was insufficient clinical evidence 
for any acute or chronic disease with regard to the Veteran's 
reported musculoskeletal pain.  

In January 2004, the Veteran reported right elbow pain that 
had been increasing in severity over the past several months 
to Dr. J.B.  He further reported normal strength, but that 
his pain worsened with increased usage at various angles.  
The doctor observed nodules over the right medial epicondyle, 
but no pain over palpation of the condyle.  Dr. J.B. assessed 
right ulnar nerve entrapment syndrome and right elbow pain, 
and ordered a nerve conduction study.  The results of the 
study are not contained in the claims file.

In November 2004, the Veteran reported right ankle pain to 
Dr. J. B.  The Veteran had had the pain for a number of 
months, and he had performed considerable measures without 
relief.  Dr. J. B. diagnosed right ankle pain and ordered an 
MRI.  

In April 2005, the Veteran saw Dr. M.P. in the same practice 
as Dr. J.B.  It was noted that the MRI of the ankle taken in 
November 2004 did not show any significant abnormalities, and 
the Veteran reported that his ankle pain had subsided.  

A December 2006 Las Vegas VAMC note indicates that the 
Veteran continued to complain of nonspecific aches in all of 
his joints.  He stated that the pain was interfering with his 
ability to grip tools and do his job.  He stated that another 
doctor told him that he had carpal tunnel syndrome.  However, 
Tinel's sign was negative bilaterally.  The doctor reviewed 
the Veteran's labs and assessed Hepatitis C, which he said 
may be the source of the Veteran's joint pains.  However, a 
later VAMC note from July 2008 states that the Veteran did 
not have Hepatitis C.  Rather, there was only one low 
positive viral load, but more recent tests were negative.  
Moreover, his Lyme disease serology was negative, which had 
also been proffered as a cause of joint pain.    

A VAMC note from July 2007 indicates that X-rays were 
consistent with degenerative changes, and the Veteran was 
given medication for pain control.  He continued to complain 
of joint pain in his wrists and knee.  Range of motion was 
normal in all joints.   

At the February 2009 VA examination, the Veteran reported 
joint pain, more severe in his left knee and right ankle, but 
also including the elbow and shoulder.  Pain was at a level 
of 3 out of 10 in the knee and ankle, and occasionally flared 
to a level 10.  The Veteran wore an ankle and knee brace 
periodically but not every day.  There was no weakness, 
stiffness, swelling, heat or redness, instability, giving 
away or lacking of either the knee or ankle.  There was some 
fatigability and lack of endurance, but he was able to 
continue full-time employment as a building maintenance 
specialist.  Examinations of the knee and ankle were normal.  
Range of motion was normal and knee ligaments were all 
intact.  The examiner assessed multiple arthralgias, 
particularly of the left knee and right ankle.  Laboratory 
studies have failed to reveal any evidence of an active 
arthritis problem from a chemical standpoint with a negative 
ANA test, RA test, sed rate, and C-reactive protein testing.  
The examiner stated the cause of arthralgia was uncertain, 
but that it might be related to "Gulf War Syndrome."

The Board finds that the preponderance of the evidence is 
against an award of compensation for an undiagnosed illness 
manifested by joint pain, because the medical records 
discussed above show that the Veteran has been diagnosed with 
arthralgia.  

The Board has also considered whether service connection for 
arthralgia can be granted on a direct basis, i.e., as 
incurred in or aggravated during the Veteran's active 
service.  

As with the respiratory condition, the Board finds the 2009 
VA examiner's opinion that the Veteran's arthralgia may be 
related to service in the Persian Gulf to be speculative at 
best.  The examiner did not provide any basis for his 
opinion, and stated that the cause of arthralgia was 
uncertain.  As above, service connection may not be based on 
a resort to speculation or remote possibility.  38 C.F.R. § 
3.102.  See Morris, 13 Vet. App. at 97 (1999); Bloom, 12 Vet. 
App. at 186-87 (1999).  The Court has held that such 
statements indicate a possibility, but not a probability, of 
a nexus.  See also Tirpak, 2 Vet. App. at 611 (1992); 
Stegman, 3 Vet. App. at 230 (1992); Obert, 5 Vet. App. at 33 
(1993).  Considering these holdings by the Court of Appeals, 
the Board concludes that the February 2009 VA examiner's 
opinion is speculative in nature, and that the other medical 
evidence outweighs the examiner's opinion in determining that 
a nexus between arthralgia and active service has not been 
shown by the evidence.

In addition, continuity of the disorder has not been 
established by the evidence.  As above, the Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced.  See Layno, 6 Vet. App. 465 
(1994).  Moreover, the Federal Circuit Court has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  
See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); Barr, 21 Vet. 
App. 303 (2007).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan, 451 F.3d 1331 
(Fed. Cir. 2006).  However, the resolution of issues which 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu, 2 Vet. App. at 
495 (1992).  

In the present case, the Veteran's joint pain is found to be 
capable of lay observation, and thus his statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  There is no documentation 
of joint pain during service, and there is no documentation 
of joint pain until 1995, four years after his separation 
from service.  As previously mentioned, the gap in time 
between separation and first complaint can be considered as 
evidence against the claim.  See Maxson, supra.  Thus, while 
he is clearly sincere in his beliefs, in light of these 
factors, the Veteran's current statements to the effect that 
he has experienced continuous symptomatology since active 
service, while competent, are not deemed to be credible.  
Therefore, the absence of documented complaints or treatment 
for 4 years following his Army discharge is more probative 
than his current recollection as to symptoms experienced in 
the distant past.  See Curry v. Brown, supra.  Accordingly, 
continuity of symptomatology is not established by either the 
competent evidence or the Veteran's own statements.

The evidence preponderates against the claim of service 
connection for joint pain, claimed as due to an undiagnosed 
illness, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.

4.  Chronic Fatigue Syndrome

The Veteran contends that he has chronic fatigue syndrome as 
a result of his service in the Persian Gulf.  

There are no documented complaints of fatigue during service.  
In September 1992, at the Denver VAMC, the Veteran reported 
that he was generally tired.  No diagnosis was made, however, 
and there is no further discussion of the symptom.  At the 
July 1993 VA examination, the Veteran complained of lethargy.  
The report seems to treat the lethargy as being related to 
the respiratory complaints.  In any case, there was 
insufficient clinical data to enable the examiner to make a 
diagnosis. 

The July 1995 VA examiner evaluated the Veteran for chronic 
fatigue syndrome and concluded that there was insufficient 
clinical evidence for any acute or chronic disease.  

At the February 2009 VA examination, the Veteran reported 
that he had debilitating fatigue which decreased his activity 
level by 50 percent.  He said he was fatigued frequently but 
not always, and the fatigue did not have an acute onset.  On 
examination, there was no fever, non-exudative pharyngitis, 
or palpable cervical or axillary lymph nodes.  There were 
some muscle aches and weakness periodically.  The Veteran 
stated his energy level was fair.  He reported sleep 
disturbance with frequent awakening.  He also reported 
hypervigilance. 

The examiner indicated there were symptoms of posttraumatic 
stress disorder, discussed it at some length with the 
Veteran, and suggested a mental health consultation.  The 
Veteran said he did not wish to pursue that recommendation.  
After reviewing the Veteran's records, the examiner concluded 
that his symptoms did not meet the criteria for chronic 
fatigue syndrome.  Rather, the examiner assessed chronic 
fatigue related to PTSD, noting that there are no other 
clinical conditions that would give rise to fatigue except 
for PTSD.    

The 2009 examination report presents the Board with a 
dilemma, because the examining physician found a chronic 
fatigue condition but declined to diagnose the disorder of 
chronic fatigue syndrome, instead attributing it to PTSD.  
There is no diagnosis of PTSD in the record, and so it would 
be inappropriate for us to conclude that the fatigue symptoms 
do not warrant service connecton on the basis that they are 
attributable to a diagnosed disability.  

Despite the lack of a clear diagnosis of chronic fatigue 
syndrome, the Board finds that the Veteran's fatigue is 
capable of lay observation, and thus his statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  There is no documentation 
of fatigue during service, and the first documentation of 
fatigue is in September 1992, more than one year after his 
separation from service.  Given the gap in time between 
separation from service and complaints of fatigue, as well as 
the lack of any competent opinion relating his fatigue to 
active service, the Board finds that continuity of 
symptomatology is not established by either the competent 
evidence or the Veteran's own statements.  Thus, the weight 
of the medical evidence is against a finding that the Veteran 
has chronic fatigue syndrome which was directly incurred in 
service.  

However, since there is no diagnosed disability to which his 
chronic fatigue has been attributed, the Board will resolve 
reasonable doubt in the Veteran's favor, and without finding 
error in the previous action taken by the RO, will exercise 
our discretion to find that the evidence is in relative 
equipoise and conclude that service connection for chronic 
fatigue syndrome is warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.

In the event that there may be a future diagnosis of a 
service-connected mental disorder, of which chronic fatigue 
is a manifestation, the RO will need to determine whether the 
disability evaluation of chronic fatigue should be subsumed 
into the rating of any such disorder.  See 38 C.F.R. § 4.14 
(avoidance of pyramiding).  

5.  Tingling of Fingers and Toes

There are no reports of or treatment for tingling of the 
fingers and toes in the Veteran's STRs.  Following separation 
from service, in September 1992, he reported tingling in his 
fingers and toes since taking anti-nerve gas pills in mid-
1991.  He also reported cramping of his fingers and toes 1 or 
2 times per week for the past several months.  The doctor 
assessed symmetrical peripheral tingling and cramping of 
unknown cause, but wanted to rule out peripheral neuropathy.  

In January 1993, the Veteran reported ongoing tingling in his 
fingers and toes.  He stated that the tingling began almost 
immediately after he took the anti-nerve gas pills in Desert 
Storm.  The episodes subsided to once a week, lasting less 
than 2 minutes, but more recently had increased to 2 or 3 
times per week.  The doctor assessed unexplained upper 
extremity numbness and pain, with possible carpal tunnel 
syndrome, although physical examination was normal.  An EMG 
was ordered to rule out carpal tunnel syndrome; however, the 
results are not contained in the claims file.

Later that year, at the July 1993 VA examination, the Veteran 
reported cramping of his fingers and toes, especially if he 
had to hold his hands or fingers still or under tension.  
There was no paresthesias per se, and no weakness in either 
the upper or lower extremities.  The examiner noted that no 
etiology had been found for these symptoms.  Physical 
examination of the fingers and toes was within normal limits.  
With regard to the intermittent spasms and tingling of the 
fingers and toes, the examiner stated the etiology was 
unknown, and that there was insufficient clinical data to 
establish a diagnosis.  

At the July 1995 VA examination, the examiner addressed the 
tingling symptom along with joint pain, and in fact, did not 
comment on the etiology or diagnosis regarding the tingling 
of the fingers and toes.  

As previously mentioned, in December 2006 at the Las Vegas 
VAMC, Tinel's sign, used to detect irritation of the median 
nerve, was negative.  

At the February 2009 VA examination, the Veteran reported 
paresthesias in his fingers and toes intermittently 
associated with cramping of the fingers with associated 
radiating pain to the shoulder and neck area.  The tingling 
was triggered by repetitive movement such as doing repetitive 
fine motor skills with his hands.  The examiner was unable to 
determine the etiology of the finger and toe paresthesias, 
nor did he find any evidence in the record of coming to a 
conclusion as to the etiology.  




The Board finds that the preponderance of the evidence 
supports a grant of service connection for an undiagnosed 
illness manifested by tingling of the fingers and toes.  

Although various diagnoses have been proposed, there are no 
diagnostic tests confirming any of the proposed diagnoses, 
nor have they otherwise been confirmed.  None of the 3 VA 
examiners was able to determine the etiology of the 
paresthesias, nor was there any determination or diagnosis 
documented in the VAMC records.  Thus, the symptoms remain 
undiagnosed.  In addition, the symptoms are first documented 
in September 1992, well before December 31, 2011.  See 
38 C.F.R. § 3.317(a)(1)(i).  Moreover, the complaints noted 
above have a spanned a period well in excess of six months.  
Although pertinent complaints are not demonstrated in 
service, they are identified on multiple occasions in 
examination and treatment reports compiled post-service.  To 
that extent, the requirement under 38 C.F.R. § 3.317 that 
there be some objective, independently verifiable evidence of 
the symptoms is satisfied in this instance.  

Therefore, the evidence supports a finding that the Veteran's 
paresthesias of the fingers and toes are manifestations of an 
undiagnosed, or unexplained chronic multi-symptom illness, 
warranting a grant of service connection on these claims.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for tinea cruris, claimed as a skin 
disorder due to an undiagnosed illness, is denied.

Service connection for reactive airway disease, claimed as a 
respiratory disorder due to an undiagnosed illness, is 
denied.


[Continued on Next Page]


Service connection for arthralgia, claimed as joint pain due 
to an undiagnosed illness, is denied.

Service connection for chronic fatigue syndrome as due to an 
undiagnosed illness is granted.

Service connection for tingling of the fingers and toes as 
due to an undiagnosed illness is granted.



_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


